Citation Nr: 1751780	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  07-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a rash to the lower body.

2.  Entitlement to service connection for jungle rot, to include as due to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  He served in the Republic of Vietnam from March 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for a rash to the lower body, for posttraumatic stress disorder, and for jungle rot.

In June 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The issue of service connection for an acquired psychiatric disorder, to include PTSD was granted by the RO in a June 2014 rating decision.  Thus this issue is no longer on appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was scheduled for a VA examination in April 2014.  The Veteran failed to appear for his examination.  Examination of the record reveals that the Veteran has appeared for other VA examinations for various disabilities.  It is unclear whether or not the Veteran received the examination notice for rash to the lower body and jungle rot, to include exposure to Agent Orange.  The claims file does not contain a copy of the letter to the Veteran directing him to report for an examination.  In light of these facts, the Board finds that the Veteran should be rescheduled for a VA examination.  

The Veteran claims he has a rash on his lower body and feet since he was in Vietnam, but indicated he had no treatment for this in Vietnam.  He claims that the rash was caused because of the rain and heat in service, and he was wet for long periods of time and then would itch.  He claims the rash on his lower body and feet is "jungle rot", and that a doctor at Kaiser had told him this.

STRs show that in September 1966 the Veteran was seen at a battalion aid station and stated he had a rash on the penis.  He requested to see a doctor, and ointment was prescribed.  In July 1967 he was seen for a rash on the penis.  Approximately two weeks later, in August 1967, he was seen for a history of a rash on the glans penis that was present in July, but had since gone away.  The Veteran reported he had this rash off and on for nine to ten months.  The impression was history of possible herpes progenitalis for which no treatment was indicated.  On a report of medical history prepared in conjunction with release from active duty, the Veteran responded "yes" to having or having had a skin disease.  The examining doctor made a notation of "rash on penis at present" without a diagnosis.

VA treatment records show that in March 2008, on the list of the Veteran's current medical problems, there was a notation of "bad skin disease 'jungle rot' from Viet[nam]."  In July 2008, the Veteran complained of pruritic and lightning skin around the beard and scalp, claiming these had been worsening and gradually spreading over the past six months.  The assessment was seborrheic dermatitis.  

In a letter dated in December 2006, a private physician, Dr. Askren from Kaiser Permanente, indicated that the Veteran had been treated for a rash in the groin and inner thigh over the last few years and opined that it was "possible" that the rash originated during the Veteran's time in Vietnam.  

With regard to the claims for service connection for a rash to the lower body and for jungle rot, the Board notes that the United States Court of Appeals for Veterans Claims has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, supra.  Therefore, in light of the Veteran's report of an ongoing rash since service, and the opinion from Dr. Askren, on remand, VA should obtain a medical opinion regarding the probable etiology of the Veteran's current skin rash, pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA clinical documentation not already of record pertaining to treatment of the Veteran. 

2.   Following completion of the above, schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any current skin rash/jungle rot.  The claims file must be made available to the examiner for review in conjunction with the examination.   If the Veteran does not respond to any notice regarding an examination, a copy of the notification letter to him must be added to the claims file.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed skin rash or jungle rot is causally related to the Veteran's military service; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Any opinion(s) provided should include discussion of specific evidence of record, to include the Veteran's report of the history of the disorder(s).  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If any question cannot be answered without resorting to pure speculation, this should be stated, with an explanation as to why it is so.

3.  Thereafter, review the claims file and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case. After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

